Citation Nr: 1414891	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to knee disabilities.

2.  Entitlement to service connection for degenerative arthritis of both hips.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial compensable rating for allergic rhinitis.

(The issue of entitlement to service connection for a left side rib injury is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1983 and from November 2004 to January 2006.  The Veteran had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, March 2011, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for a left ankle disability and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appeal on the issues of entitlement to service connection for degenerative arthritis of both hips and entitlement to an initial compensable rating for allergic rhinitis is requested.



CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal of the issues of entitlement to service connection for degenerative arthritis of both hips and entitlement to an initial compensable rating for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In September 2013, the Veteran at the hearing before the undersigned Veterans Law Judge stated that a withdrawal of the issues of entitlement to service connection for degenerative arthritis of both hips and entitlement to an initial compensable rating for allergic rhinitis is requested.  A transcript of that hearing is of record.  Because the Veteran statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal of the appeal of the issues of entitlement to service connection for degenerative arthritis of both hips and entitlement to an initial compensable rating for allergic rhinitis.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the appellant has withdrawn the appeal of the issues of entitlement to service connection for degenerative arthritis of both hips and entitlement to an initial compensable rating for allergic rhinitis and, hence, there remain no allegations of errors of fact or law for appellate consideration in regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for degenerative arthritis of both hips and entitlement to an initial compensable rating for allergic rhinitis and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for degenerative arthritis of both hips is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for allergic rhinitis is dismissed.


REMAND

In a March 2013 rating action the RO denied entitlement to a service connection for sleep apnea.  Subsequently, in a statement received in June 2013, the Veteran disagreed with this denial.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to entitlement to service connection for sleep apnea.  Under the circumstances, the Board must remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Review of the claims file reveals that the Veteran receives consistent treatment from VA; however, treatment records dated subsequent to June 2013 have not been associated with the claims file.  On remand, attempts must be made to obtain the records of the Veteran's treatment dated subsequent to June 2013.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service treatment records reveal that the Veteran rolled his left ankle while running in July 1996.  The Veteran was diagnosed with a sprained ankle.  It is noted that the report of incident for this injury indicates that the Veteran was on active duty for training at the time.  

In February 2009 the range of motion of the Veteran's left ankle was within normal limits and strength was five out of five.

In April 2009 the Veteran complained of left ankle pain.  X-rays were normal.  Examination revealed the left ankle to have skin color within normal limits and there was full range of motion.  There was positive lateral joint line tenderness to palpation.  There were 2+ DP/PT pulses.  There was pain on eversion of the foot verbalized.  The anterior drawer test was negative.  The ankle revealed a negative valgus/varus stress test.  The ligaments were stable.  There was normal alignment at the ankle.  Motor examination revealed five out of five muscle strength with plantar/dorsiflexion.  The impression was left ankle pain/strain.  

The Veteran underwent physical therapy in May 2009 for rehabilitation of the left ankle pain and weakness.  The Veteran reported that he twisted his left ankle the year prior and that it started getting worse three to four months prior to the treatment.  There were subjective complaints of constant throbbing pain in his left ankle at a seven out of ten level and giving way while walking.  Pain control measures included NSAIDS, heating pad, and brace without adequate relief.  Objectively there was normal symmetry of posture in sitting and standing.  There was no structural or postural spine deviation.  There was no swelling, creptitus, or palpable joint effusion with range of motion.  The left ankle range of motion was noted to be within normal limits actively done with discomfort towards the end-range of inversion and eversion.  Strength was grossly graded as four out of five with some lack of effort.  There was no disuse muscle atrophy noted in the bilateral upper extremities and bilateral lower extremities.  Sensation was intact to pain, light touch, vibration, and deep pressure.  There was no numbness, paresthesia or tingling.  There was no tenderness to palpation noted.  There was normal sitting and standing balances both static and dynamic.  The Veteran used a cane for ambulation with antalgic gait on left side.  The assessment reported was that the Veteran was seen for left ankle pain and weakness.  He was able to tolerate tasks moderately well and there was no complaint of increased symptoms post therapeutic exercises.  

In a private treatment record dated in August 2009 the Veteran was noted to complain of left ankle pain.

A September 2009 history indicated left ankle sprain in service in 1996.  X-rays in April 2009 were normal and the assessment was left ankle sprain.

In November 2009 the Veteran reported ankle pain.  

In June 2010 the Veteran was noted to have left ankle pain.  However, it was noted in response to the Veteran's complaints that: "None of these seem to be truly that pathologic, although he does continue to complain of pain."

The Veteran underwent a VA joints examination in December 2010.  The left ankle was not discussed or examined.  

A November 2011 orthopedic note revealed a normal x-ray.

At a hearing in September 2013 the Veteran reported that he twisted his left ankle while in summer camp.  He indicated that he was diagnosed at the time with a sprain of the ankle.  It was reported that the ankle resolved and that the increased weight bearing on his left side due to his service-connected right knee disability has caused a flare-up of the ankle.  The Veteran's spouse indicated that the Veteran limped when he returned from service.  

Treatment records, including those in June and October 2011, reveal that the Veteran uses a cane and a brace on the right knee and left ankle.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of his left ankle sprain.  As service treatment records reveal treatment for a sprain, as the Veteran has competently reported an ankle disability since service, and as the post service treatment records reveal that the Veteran has been treated for a left ankle sprain, the Board finds it necessary to afford the Veteran a VA medical examination.  38 U.S.C.A. § 5103A(d)(2); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claim of entitlement to service connection for sleep apnea, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.

2.  Obtain and associate with the claims file VA medical records pertaining to the Veteran dated since June 2013.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left ankle disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ankle disability found to be present is related to or had its onset during service, including the Veteran's treatment for a left ankle sprain in service. 

If not, the examiner should opine as to whether it is at least as likely as not that any left ankle disability found to be present is secondary to or aggravated by the service-connected knee disabilities. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


